Citation Nr: 1047812	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
lumbar spine disorder prior to February 10, 2010, and a rating 
higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to July 1954.

In a prior December 2009 decision, the Board of Veterans' Appeals 
(Board/BVA) granted the Veteran's claim for service connection 
for a lumbar spine disorder, concluding there had been 
aggravation of this pre-existing condition during his military 
service beyond its natural progression.

The Department of Veterans Affairs (VA) Regional Office (RO) 
subsequently issued a decision in January 2010 implementing this 
grant and assigning an initial 10 percent rating for the lumbar 
spine disorder retroactively effective from August 17, 2007, the 
date of receipt of this claim.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (indicating in this circumstance VA adjudicators must 
consider whether the disability has had varying degrees of 
severity since the effective date of the award and, if it has, 
the rating must be "staged").

Another RO decision since issued in March 2010, during the 
pendency of this appeal, increased the rating for the disability 
to 20 percent - but only retroactively effective from February 
10, 2010, so not back to the date of receipt of the claim.  
The Veteran has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating it is presumed he is seeking the highest possible 
rating, unless he expressly indicates otherwise).  So the claim 
now concerns whether he was entitled to an initial rating higher 
than 10 percent prior to February 10, 2010, and whether he has 
been entitled to a rating higher than 20 percent since.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran had essentially normal range of motion of the 
thoracolumbar spine, in all directions, when examined for 
compensation purposes in September 2009, and there was no 
objective confirmation that his complaints of mild pain on motion 
further restricted his motion in any direction (forward flexion, 
backward extension, lateral flexion (i.e., bending to each side), 
and rotation (i.e., twisting to each side)).

2.  The Veteran did not complain about or request medical 
evaluation or treatment of mid or low back pain during the 
several ensuing months from September 2009 to February 8, 2010.

3.  However, the Veteran has had pain with essentially all 
movement of his thoracolumbar spine since February 8, 2010, such 
that his forward flexion is now resultantly restricted to 30 
degrees or less.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the lumbar spine disability prior to February 8, 
2010, but from that date onwards the criteria are met for a 
higher 40 percent rating (rather than just the 20 percent rating 
the Veteran has had effectively since February 10, 2010).  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235-5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, which is necessary to substantiate the claim.  VA 
also is required to apprise the Veteran of whose responsibility, 
his or VA's, it is for obtaining this supporting evidence.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran is challenging the initial ratings assigned 
following the granting of service connection.  In Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC) held that in cases, as here, 
where service connection has been granted and an initial 
disability rating and effective date assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven.  Therefore, section 5103(a) notice is no longer 
required because the purpose the notice was intended to serve has 
been fulfilled.  Id., at 490-91.  

VA is not required to provide any additional VCAA notice in this 
circumstance, including concerning the downstream disability 
rating and effective date elements of the claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (May 5, 2004).  Rather, according to the holding in 
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), the provisions of 
38 U.S.C.A. § 7105(d) require VA instead to issue a SOC if the 
disagreement concerning the downstream issue is not resolved.  
And, here, the RO provided this necessary SOC in August 2010 
citing the statutes and regulations governing the assignment of 
the initial ratings and discussing the reasons and bases for not 
assigning higher ratings.  So the duty to notify has been 
satisfied.

Regarding the duty to assist, it includes assisting the claimant 
in obtaining all potentially relevant records - including 
service treatment records (STRs), other official service 
department records, any pertinent VA or private treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



In Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009), the Federal 
Circuit Court determined a Veteran's STRs were relevant to his 
request for a higher disability rating, and thus VA violated its 
duty to assist by failing to obtain records from an Army hospital 
where that Veteran had been treated for a psychiatric condition 
while 
on active duty, even though these records pre-dated the period 
for which he sought compensation because his disability had to be 
evaluated in light of its whole recorded history, and he sought 
compensation for the same disability that had led to his 
hospitalization.

The Veteran in this case served on active duty many years ago, 
from March 1953 to July 1954.  And as the Board conceded when 
previously granting his claim for service connection in December 
2009, his STRs are thought to have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC), which is a 
military records repository.  See November 2007 and October 2008 
reports from the NPRC.  An October 2008 RO memorandum concluded 
that further efforts to locate these records would be futile.  
38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

Some of the Veteran's STRs, however, are on file and therefore 
available for consideration.  Moreover, since he has appealed the 
initial rating assigned for his lumbar spine disorder (after it 
was service connected, so determined to be related to his 
military service in that it was aggravated while he was in 
service beyond its natural progression), resolution of his appeal 
now more so hinges on the severity of this disability since the 
filing of his claim in August 2007.  Fenderson, 12 Vet. App. 
at 125-26.  And the Board has at its disposal medical and other 
records needed to make this determination - including his VA 
outpatient treatment records and private clinical records and the 
reports of his VA compensation examinations.  His most recent VA 
compensation examination was in March 2010, so very recently, and 
the report of this evaluation provides the information needed to 
address the applicable rating criteria.  So reexamination is not 
required.  38 C.F.R. §§ 3.327, 4.2.



In an August 2010 letter, the Veteran set forth his contentions 
regarding why he believes his current ratings do not adequately 
compensate him for his level of disability.  In this letter he 
asked the Board to consider his lay contentions but did not 
identify any additional evidence that needed to be obtained and 
associated with the claims file for consideration.  He also has 
provided several other statements during the pendency of his 
appeal regarding the severity of his disability.  And he most 
recently filed a motion in October 2010 to advance his appeal on 
the docket because of his age - which, as mentioned, the Board 
granted in November 2010.

Hence, no further notice or assistance to the Veteran with his 
claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Appellate review may proceed.  

Governing Statutes, Regulations and Precedent Cases

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  But see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (more recently 
extending this practice even to claims that do not involve 
initial ratings).


Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

This appeal stems from the Veteran's August 2007 claim, so he 
filed this claim after the changes to the applicable regulations 
in October 2002 and October 2003, meaning only these revised 
regulations need be considered.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); and VAOPGCPREC 7-2003 
(Nov. 19, 2003).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic Codes 
(DCs) 5235 to 5243, unless evaluated under DC 5243 using the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) based on 
Incapacitating Episodes).

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; 


or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

Higher evaluations require greater limitation of thoracolumbar 
spine motion.  There is no 30 percent rating concerning the 
thoracolumbar segment of the spine, only concerning the adjacent 
cervical segment.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  And even higher 50 percent rating requires unfavorable 
ankylosis of the entire thoracolumbar spine, and the highest 
possible rating of 100 percent requires unfavorable ankylosis of 
the entire spine (meaning cervical and thoracolumbar (thoracic 
and lumbar) segments).

IVDS (preoperatively or postoperatively) is to be evaluated 
either under this General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under Sec. 
4.25.  An incapacitating episode is defined by the regulation as 
one requiring bedrest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1), Formula 
for Rating IVDS based on Incapacitating Episodes.  

If the Veteran experiences incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past twelve months, an evaluation of 10 percent may be assigned.  
With incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks, a 20 percent rating may be 
assigned.  If the Veteran experiences incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months, a rating of 40 percent is 
assigned.  If the Veteran experiences incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months, a rating of 60 percent is assigned.  38 C.F.R. § 4.71a, 
DC 5243.



The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel or 
bladder impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension from 
zero to 30 degrees, left and right lateral flexion from zero to 
30 degrees, and left and right lateral rotation from zero to 
30 degrees.  So the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate 
V.

A rating for degenerative arthritis objectively established by 
radiologic (X-ray) findings is based on the limitation of motion 
of the affected joints, unless the limitation is noncompensable.  
38 C.F.R. § 4.71a, DCs 5003 and 5242.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation motion, a 20 percent rating is assigned under DC 5003 
when there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent rating requires X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  Note (1) to DC 5003 indicates these 20 and 
10 percent ratings will not be combined with ratings based on 
limitation of motion.  Note (2) to DC 5003 indicates these 20 and 
10 percent ratings will not be utilized in rating conditions 
listed under DCs 5013 to 5024, inclusive.



Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202, 207-8 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  Other relevant considerations include whether there is 
weakness, premature or excess fatigability, or incoordination, 
including during prolonged repetitive use or when the Veteran's 
symptoms are most problematic ("flare ups").

Whether the Veteran is Entitled to a Rating higher than 10 
Percent prior to February 10, 2010

The Veteran was afforded a VA compensation examination in 
September 2009, so during the relevant time period at issue since 
the earlier filing of his claim in August 2007.  During that 
evaluation, his thoracolumbar spine range of motion was to 90 
degrees on forward flexion and to 30 degrees on backward 
extension, lateral flexion, and rotation, so completely normal in 
all of these tested directions (see again 38 C.F.R. § 4.71, Plate 
V).  And although he complained of mild pain, there was no 
objective confirmation of pain during his active range of motion 
(ROM) testing.  There also was no objective evidence of pain 
following repetitive motion or additional limitations after three 
repetitions of range of motion.  So his range of motion, 
considering the results from all of these tested directions, 
totaled 240 degrees.  Lumbar spine X-rays revealed:  1) 
spondylolysis with a grade 2 spondylolisthesis of the L5 
vertebra, severe discogenic disease at the L5/S1 level, 2) mild 
scoliosis, and 3) mild degenerative spondylosis.  However, 
that VA examiner indicated the spondylosis was due to or a result 
of shortening scoliosis of the lumbar spine (noting the Veteran 
had had a low back strain due to shortening of his left leg prior 
to active duty), and that it was not aggravated by 
in-service injuries.  That VA examiner further observed there was 
no treatment noted following active duty for the Veteran's low 
back.



When nevertheless subsequently granting service connection in 
December 2009, the Board conceded the pre-existing lumbar spine 
disorder (dorsal scoliosis on the left that had been noted during 
the Veteran's June 1952 pre-induction examination) underwent an 
increase in severity during his service beyond the condition's 
natural progression.  That is to say, the Board acknowledged 
there was aggravation of this pre-existing condition during the 
Veteran's military service.

In cases involving aggravation of a pre-existing condition by 
active military service, the rating will reflect only the degree 
of disability over and above that existing at the time of 
entrance into service.  38 C.F.R. § 4.22.

However, when initially rating this disability in January 2010, 
the RO determined the pre-service percentage of disability was 
zero, so no reduction was necessary.

In support of his claim, the Veteran submitted private clinical 
records dated in January 2009.  These records include reports of 
radiologic examination of his spine, but do not include 
discussion of his range of motion.  He has not indicated 
in any communication since, including his August 2010 substantive 
appeal (on VA Form 9), that he has been treated by a private 
doctor since that evaluation.

The list of all of the Veteran's appointments for VA medical care 
reflects that he had no appointment of any type from September 1, 
2009 until February 8, 2010.  As reason for this, he alleged on 
his August 2010 VA Form 9 that his pain often is so severe and 
unbearable that he simply is unable to drive and, therefore, 
cannot go to the clinic for the doctor to in turn just say go 
home and stay in bed (i.e., to prescribe bed rest).  He said 
that, in these situations, common sense prevails and he takes the 
initiative and just stays in bed.  He also disputed the reported 
results of his range-of-motion testing during his VA compensation 
examination, even his more recent March 2010 examination.



But even assuming for the sake of argument that what he says is 
true, there is no indication he even sought clinical advice 
through telephone triage, an alternative means available to him 
that does not require that he actually go to the time and expense 
of driving to the clinic for an in-person consultation.  The 
evidence, instead, reflects that he sought clinical treatment for 
his back on February 8, 2010, as well as on February 10, 2010 
(the current effective date for his higher 20 percent rating).  
The Board, therefore, has divided his "staged" rating based on 
his February 8, 2010 treatment date, rather than his February 10, 
2010 treatment date.

However, there is no indication he was entitled to a rating 
higher than 10 percent for his lumbar spine disability prior to 
February 8, 2010.  There is no additional clinical or other 
probative evidence in the file regarding the extent and severity 
of his symptoms prior to that date, keeping in mind that for all 
intents and purposes he had completely normal range of motion in 
all directions tested during his intervening September 2009 VA 
compensation examination.  Despite his contentions to the 
contrary, there is no inherent reason to doubt or question the 
validity of that examination's findings.  Thus, even considering 
his complaints of pain (which, again, that VA examiner indicated 
did not result in any additional limitation of motion, including 
after repetitive testing), he is entitled to at most a 10 percent 
rating under DC 5003 because he has X-ray confirmation of 
arthritis and this minimum compensable rating is warranted in 
this circumstance even absent any associated limitation of 
motion.  See also DCs 5235-5242, but in particular DC 5242 for 
degenerative arthritis referring the rater to DC 5003.  Read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by X-
ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).



The Board has considered whether there is any other potentially 
applicable DC that might warrant an evaluation higher than 10 
percent for this initial period at issue.  Based on the results 
of imaging, the September 2009 VA compensation examiner indicated 
the Veteran had severe discogenic disease at the L5/S1 level.  
But the Veteran all but conceded in his August 2010 substantive 
appeal (on VA Form 9) that he does not have the necessary doctor-
prescribed bed rest, rather, has at times self-confined himself 
to bed on his own initiative given the extent and inability to 
bear his pain.  However, Note (1) to DC 5243, for IVDS (i.e., 
disc disease), by definition requires "bedrest prescribed by a 
physician".  So anything less simply is insufficient to meet the 
express terms of this regulation to be considered an 
incapacitating episode, much less of the frequency and duration 
required for a rating higher than 10 percent under this code.  
Moreover, there is no medical diagnosis of radiculopathy/sciatic 
neuropathy or any other neurologic manifestation associated with 
the lumbar spine disorder that, in turn, could be separately 
evaluated - such as under the provisions of 38 C.F.R. § 4.124a, 
DC 8520, for incomplete or complete paralysis of the sciatic 
nerve.

The preponderance of the evidence therefore is against an initial 
rating higher than 10 percent prior to February 8, 2010.  And 
since the preponderance of the evidence is against this component 
of the claim, there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Whether the Veteran has been Entitled to a Rating Higher than 20 
percent since February 8, 2010

As mentioned, on February 8, 2010, the Veteran sought treatment 
for low back and leg pain.  He denied sciatica.  He also denied 
any other neurologic complaint.  He declined to attempt flexion 
or extension of his lumbar spine, stating it was too painful to 
move.  A new pain medication was prescribed.  



On February 12, 2010, the Veteran again declined to attempt 
range-of-motion testing of his lumbar spine, stating it was still 
too painful.  He also indicated the pain medication was not 
working, so his medications again were adjusted.  
He also reported experiencing numbness in his right leg and said 
he sometimes lost his balance.

During his March 2010 VA compensation examination, the Veteran 
reported that he used a cane to assist with ambulation.  He also 
reported using a lumbar support.  He maintained that his 
medications were ineffective in controlling his pain.  He denied 
unsteadiness.  He reported that he had diffuse pain in both legs.  
The examiner noted the pain did not follow a dermatomal pattern.  
The Veteran acknowledged he did not have any periods of bedrest 
prescribed by a physician in the prior year, so during the 
immediately preceding 12 months.  There was spasm in some of the 
spinal muscles.  He denied sciatica or other neurologic 
complaints.  He was able to forward flex to 50 degrees, but was 
unable to extend his back.  There was evidence of pain on active 
range of motion.  In describing the Veteran's pain on range of 
motion (ROM) of the lumbar spine, the examiner stated, 
"Flexion:  Pain at 0-50 degrees.  Extension:  No motion."

The RO interpreted this examiner's response as meaning the 
Veteran's pain on flexion began at 50 degrees.  However, it 
appears the report instead is indicating the Veteran had pain 
throughout the entire range of his flexion, so not just at the 
50-degree terminal endpoint, but beginning at 0 degrees.  This 
interpretation is consistent with the findings of those that 
earlier evaluated the Veteran in February 2010.  The Veteran has 
painful motion in each plane, including lateral flexion and 
lateral rotation.

It therefore stands to reason the Veteran has at least the 
required 30 degrees or less of forward flexion, when considering 
the extent of his pain, which is required for a higher 40 percent 
rating under DCs 5235-5252 of the General Rating Formula.



An even higher rating, meaning even greater than 40 percent, 
requires ankylosis.  Both the greater 50 and 100 percent ratings 
require this additional impairment.  Ankylosis is stiffening or 
fixation of the joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) citing Dorland's Illustrated Medical 
Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 
(1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note 
(5) to DCs 5235-5242 indicates that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension,....  This is not the 
situation here.  Although the Veteran admittedly has far less 
than normal range of motion, indeed, what reasonably may be 
considered severe limitation of motion, it has not been confirmed 
he has ankylosis.  He still has some quantifiable measure of 
range of motion, even considering the extent of his pain.  And 
although the March 2010 VA examiner indicated there was "No 
motion" on extension, even if tantamount to favorable ankylosis 
of the entire thoracolumbar spine, this is contemplated by a 40 
percent rating under DCs 5235-5242.  So this is the maximum 
permissible rating, absent confirmation of unfavorable ankylosis.  
Note (5) to DCs 5235-5242 expressly indicates that fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Extra-schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).



According to the regulation, an extra-schedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three-step inquiry for determining whether a Veteran is entitled 
to an extra-schedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

Here, there is no evidence suggesting the rating schedule is 
inadequate to compensate the Veteran for his level of disability 
- especially since in this decision the Board is increasing his 
schedular rating to 40 percent as of February 8, 2010.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate 


for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, 
is recognition that industrial capabilities are impaired).

The Board acknowledges the Veteran's contention that he is 
unsteady on his feet and loses his balance when attempting range 
of motion.  But this type of impairment is contemplated by his 
now higher 40 percent schedular rating.  He has not been 
frequently hospitalized for treatment of this disability.  
Instead, most, if not all, of his evaluation and treatment has 
been on an outpatient basis.  He also indicated during his March 
2010 VA compensation examination that, although he was no longer 
employed as a machine operator for General Motors, this was not 
because of his low back disability - rather, simply because he 
had retired many years earlier, in 1980, because he had 
sufficient age or tenure (duration of work) and needed to help 
take care of his sick wife.

Referral of this case for extra-schedular consideration pursuant 
to § 3.321(b)(1) therefore is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996).




ORDER

The appeal for an initial rating higher than 10 percent prior to 
February 8, 2010, is denied.

However, as of February 8, 2010, a higher 40 percent rating is 
granted (rather than just a 20 percent rating as of February 10, 
2010), subject to laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


